DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7, 19-22 and 24 are withdrawn. Claims 8-12 and 15-16 are amended. Claim 23 is cancelled. Claims 8-17 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 8/9/2022 is withdrawn.

Claim Interpretation
Regarding claim 8, the claim recites the limitation “a side outer joint that is arranged to receive a glass bowl,” however, the glass bowl is not claimed as part of the apparatus. The limitation is therefore considered to be directed to the intended use of the claimed side outer joint. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a side outer joint that is capable of receiving a glass bowl.

Regarding claim 10, the claim limitation “safety cap” is a relative term. The term is not defined by the claim; however, the specification sets forth that a safety cap is a cap that is screwed on to a threaded portion [0005], One of ordinary skill in the art would therefore be reasonably apprised of the scope of the invention, and this interpretation will be used wherever the term “safety cap” is used.

Regarding claim 17, the claim limitations are completely directed to the glass bowl. However, as set forth above, the glass bowl is not explicitly claimed as part of the apparatus. Therefore, for the purposes of this Office action, the claim will be interpreted as if it required a side outer joint that is capable of receiving a glass bowl having the claimed features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kahler (US 4,108,152, hereafter referred to as Kahler ‘152) in view of Esau (US 7,055,709) and Kahler (US 3,863,646, hereafter referred to as Kahler ‘646).

Regarding claim 8, Kahler ‘152 discloses a liquid filtered smoking device (figure 1, reference numeral 10) having an open upper end (column 3, lines 7-17, figure 1, reference numeral 20), which is considered to meet the claim limitation of a first open top portion, onto which a cap member is mounted (column 4, lines 12-23, figure 1, reference numeral 56) having an inner substantially U-shaped member (column 4, lines 24-39, figure 1, reference numeral 54), which is considered to meet the claim limitation of a closed bottom portion, that defines a storage compartment (column 4, lines 40-53, figure 1, reference numeral 68), which is considered to meet the claim limitation of a container. The top of the inner U-shaped member is open (figure 1), which is considered to meet the claim limitation of a second open top portion. The cap also has a substantially inverted U shaped cup member (figure 1, reference numeral 56), which is considered to meet the claim limitation of a cap. These components are connected by friction fit (column 4, lines 24-39), which is considered to indicate that they are separable from each other. A tubular member (figure 1, reference numeral 38) is arranged through an aperture within the sidewall of the device (column 3, lines 39-61, figure 1, reference numeral 36), which is considered to meet the claim limitation of a side outer joint. It is evident that the tubular member could be replaced by a glass outer bowl. Kahler ‘152 does not explicitly disclose (a) the storage compartment extending above the open upper end of the smoking device and (b) the device made from glass.
Regarding (a), Esau teaches a cap for a bottle having a receptacle for holding article separate from a liquid contained within the bottle (abstract) having a receptacle with a with a deep well that extends slightly into the bottle (column 5, lines 52-39, figure 4, reference numeral 46) and an open portion above the opening of the bottle (figure 4). Esau additionally teaches that this cap provides a relatively larger volume for storage within the cap.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the storage compartment of Kahler ‘152 to extend both above and below the open upper end of the smoking device. One would have been motivated to do so since Esau teaches that providing a receptacle in a cap that extends both above and below the end of a bottle increases the volume available for storage.
Regarding (b), Kahler ‘646 teaches a smoking device comprised essentially of a chamber for maintaining a volume of fluid (abstract) made from glass so that a user can readily determine the level of liquid and smoke contained therein (column 3, lines 12-29).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the smoking device and container of Kahler ‘152 from the glass of Kahler ‘646. One would have been motivated to do so since Kahler ‘646 teaches that glass allows a user to readily determine the amount of material in a component of a smoking device. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 9, modified Kahler ‘152 teaches all the claim limitations as set forth above. Kahler ‘646 additionally teaches that a bowl can be fit onto the claimed device using either simple slip on or screw threads. Modified Kahler ‘152 does not explicitly teach the inner substantially U-shaped and inverted U-shaped members joined by a threaded connection.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the frictional connection of modified Kahler ‘152 for the screw threads of Kahler ‘646. One would have been motivated to do so since Kahler ‘646 teaches that threaded and frictional connections are equivalent connections in fluid cooled smoking devices and there is no evidence of record that the device would perform different with a threaded connection. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 10, the screw threads of Kahler ‘646 are considered to meet the claim limitations of a safety cap.

Regarding claim 11, the frictional fit of modified Kahler ‘152 is considered to meet the claim limitation of press fit.

Regarding claim 12, Kahler ‘152 discloses that inner U-shaped member has a flange (figure 2, reference numeral 58), which is considered to meet the claim limitation of an inner joint, that defines a friction fitting with the lip of the upper end portion (column 4, lines 24-39, figure 1, reference numeral 66), which is considered to meet the claim limitation of an outer joint.

Regarding claim 15, modified Kahler ‘152 teaches all the claim limitations as set forth above. Modified Kahler ‘152 does not explicitly teach the inner U-shaped member being formed of two U-shaped members that are duplicates of each other and have the same shape.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the inner U-shaped member of modified Kahler ‘152. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 16, modified Kahler ‘152 teaches all the claim limitations as set forth above. Kahler ‘646 additionally teaches that a bowl can be fit onto the claimed device using either simple slip on or screw threads. Modified Kahler ‘152 does not explicitly teach the lower inner substantially U-shaped and open upper end joined by a threaded connection.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the frictional connection of modified Kahler ‘152 for the screw threads of Kahler ‘646. One would have been motivated to do so since Kahler ‘646 teaches that threaded and frictional connections are equivalent connections in fluid cooled smoking devices and there is no evidence of record that the device would perform different with a threaded connection. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 17, Kahler ‘152 discloses that the tubular member can be removed from the device (column 4, lines 39-61). It is therefore evident that the tubular member could be removed and replaced with removable glass bowl having the claimed features.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kahler (US 4,108,152, hereafter referred to as Kahler ‘152) in view of Esau (US 7,055,709) and Kahler (US 3,863,646, hereafter referred to as Kahler ‘646) as applied to claim 12 above, and further in view of Ross (US 2013/0146070).

Regarding claims 13 and 14, modified Kahler ‘152 teaches all the claim limitations as set forth above. Kahler ‘152 additionally discloses that the friction fits form sealed connection (column 4, lines 12-23). Modified Kahler ‘152 does not explicitly teach the glass of the lip and flange being ground glass.
Ross teaches a smoking device having ground glass fittings [0006] that enable an air tight fit while still being easily connected and disconnected from one another as required during use [0019].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sealed connections of modified Kahler ‘152 from the ground glass of Ross. One would have been motivated to do so since Kahler ‘152 discloses that the connections are sealed and Ross teaches that ground glass connections are air tight but still allow components to be easily connected and disconnected. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since they do not address the teachings of Esau as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747